Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000574
                                                         20-AUG-2015
                                                         09:35 AM



                          SCPW-15-0000574


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                    SAMUEL CARTER, Petitioner,


                                 vs.


 THE DEPARTMENT OF PUBLIC SAFETY, STATE OF HAWAI'I, Respondent.



                        ORIGINAL PROCEEDING


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          By letter dated July 27, 2015, which was filed as a

petition for a writ of mandamus, Samuel Carter (“Carter”) asks

this court for assistance “to stop the State of Hawaii staff in

Halawa Correctional Facility from violating [his] due process to

the courts.”   Upon consideration of the letter, the documents

attached thereto and submitted in support thereof, and the

record, it appears that Carter is not entitled to extraordinary

relief inasmuch as he fails to demonstrate that he has a clear

and indisputable right to relief and may seek appropriate relief

through an administrative grievance or a HRPP Rule 40 proceeding

in circuit court.   See Kema v. Gaddis, 91 Hawai'i 200, 204, 982
P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a
clear and indisputable right to relief and a lack of alternative


means to redress adequately the alleged wrong or obtain the


requested action). Accordingly, 


          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied without prejudice.


          IT IS HEREBY FURTHER ORDERED that the appellate clerks’


office shall process the petition for a writ of mandamus without


payment of the filing fee. 


               DATED: Honolulu, Hawai'i, August 20, 2015.

                               /s/ Mark E. Recktenwald


                               /s/ Paula A. Nakayama


                               /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack


                               /s/ Michael D. Wilson





                                 2